Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142020 & (9)                                                                                        Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142020
                                                                   COA: 299950
                                                                   Wayne CC: 06-006421
  ALI YOUSSEFF ABDUL-HAK,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 4, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion for equitable tolling is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2011                      _________________________________________
         h0418                                                                Clerk